Citation Nr: 1534680	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-48 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right knee patellofemoral syndrome (herein right knee disability), for the period prior to October 11, 2011, and a disability rating in excess of 10 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 2005 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a right knee disability and assigned a 0 percent (non-compensable) disability rating, effective August 2008.  A November 2011 rating decision by the same RO increased the right knee disability rating to 10 percent, effective October 11, 2011.  

The Veteran testified at a July 2014 Board hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record. 

The Veteran's claim was remanded by the Board in September 2014 and December 2014.   

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted, and the evidence of record does not show, that he is unable to secure or follow a substantially gainful occupation because of his service-connected right knee disability, and therefore, a TDIU claim is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In December 2014, the Board remanded the Veteran's claim, in part, for a VA examination.  A "Compensation and Pension Exam Inquiry" indicated that the Veteran failed to report for a scheduled VA examination in February 2015.  A March 2015 Deferred Rating Decision noted that the Veteran had recently updated his address with VA and that the previous VA examination was requested with the Veteran's old address.  As such, another VA examination was scheduled.  A "Compensation and Pension Exam Inquiry" indicated that the Veteran failed to report for the subsequently scheduled VA examination in April 2015.  Crucially, however, there is no documentation of record that the Veteran was notified of either scheduled VA examination.  

The December 2014 Board remand directives specifically stated that "[i]f the Veteran fails to report for the VA examination, ensure that the notice provided to the Veteran of the examination is of record."  In addition, a February 2015 VA treatment note indicated that the Veteran was "currently out of the country until April."  Further, a June 2015 VA Form 21-0820 contained details of a phone conversation between a VA representative and the Veteran.  The form indicated that the Veteran "has employment that takes him out of the country" and that the "[V]eteran did not know he had missed appointments at Fayetteville Medical Center and would like to reschedule when he returns in country."  As it is not clear if the Veteran was notified of the VA examinations that he failed to report for, and in light of the evidence of record showing apparent good cause for missing the scheduled examinations in that the Veteran appeared to be out of the country at the time of the scheduled examinations, remand is required to afford the Veteran a VA examination, which the Veteran must be provided notice of.

The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination, without good cause, will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2015).

Additionally, while on remand, any outstanding VA treatment records must also be obtained (the most recent VA treatment records of record are from February 2015).

Finally, based on information associated with the Veteran's claims file subsequent to the December 2014 Board remand, the copy of the November 2014 Supplemental Statement of the Case (SSOC) that was sent to the Veteran was returned as undeliverable.  As such, while on remand, the Veteran should be mailed a copy of the November 2014 SSOC.   

Accordingly, the case is REMANDED for the following action:

1.  Mail the Veteran a copy of the November 2014 SSOC.

2.  Obtain any outstanding VA treatment records (the most recent VA treatment records of record are from February 2015).

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected right knee disability.  Notice must be provided to the Veteran of the VA examination.  If the Veteran fails to report for the VA examination, ensure that the notice provided to the Veteran of the examination is of record.

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.
The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished. 

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


